USCA4 Appeal: 21-7107      Doc: 11         Filed: 01/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7107


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROBERT DWAYNE EARLY, a/k/a Dollar Rob,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:08-cr-00041-JPJ-3)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Robert Dwayne Early, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7107      Doc: 11         Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Robert Dwayne Early appeals from the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release.        After reviewing the record, we

        conclude that the district court did not abuse its discretion in determining that Early had

        not established that extraordinary and compelling reasons for a compassionate release

        sentence reduction were present based on a post-sentencing change applicable to the career

        offender Sentencing Guideline. We further conclude that the district court did not abuse

        its discretion by failing to assess the 18 U.S.C. § 3553(a) sentencing factors—including

        Early’s post-sentencing conduct—given its finding that extraordinary and compelling

        reasons for a compassionate release sentence reduction were not present. See United

        States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (stating standard of review).

        Accordingly, we affirm the district court’s order on this basis. United States v. Early, No.

        7:08-cr-00041-JPJ-3 (W.D. Va. Jul. 23, 2021). We deny Early’s motion and supplemental

        motion to appoint counsel and dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




                                                     2